Per Curiam.
The indictment in this case properly charges the plaintiff in error with the crime of murder in the first degree. The record shows that the usual steps were taken in a regular and orderly way, without any objection or exception, including the impaneling of a jury for the trial of the cause, the trial, reudition of the verdict, and the judgment and sentence of the court. There is a motion for a new trial, based upon alleged errors of the court below upon the trial of the cause. There is, however, no bill of exceptions in the record, and therefore nothing to indicate that any one of the alleged errors was in fact committed. Of course, then, it does not appear that the plaintiff in error was prejudiced by any ruling on the trial. There is therefore nothing in the record for the decision of this court. The motion of the defendant in error that the petition .in error be dismissed will be sustained.
The court appoints Friday, March 5, A. D. 1886, for the execution of the sentence pronounced by the court below.